PER CURIAM
Raymond Ordoukhanian appeals the judgment entered upon his conviction following a jury trial of one count of statutory rape in the first degree, for which he was sentenced to a term of life in prison. Ordoukhanian claims that the trial court committed plain error by denying his motion for a continuance made the morning of trial. He also asserts that the trial court abused its discretion by denying his motion for mistrial after the State mentioned child pornography during its closing argument. We affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25.